Case 1:18-cv-07312-LDH-SJB Document 43 Filed 02/21/19 Page 1 of 9 PageID #: 1377



    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK

    -----------------------------------------------------------   X
                                                                  :
    JOEL TAVERA, et al.,                                          :
                                                                  :
                                        Plaintiffs,               :
                                                                  :   18-cv-07312-LDH-SJB
                      v.                                          :
                                                                  :
    HSBC BANK USA, N.A., et al.,                                  :
                                                                  :
                                        Defendants.               :
                                                                  :
    -----------------------------------------------------------   X


                             STIPULATION AND [PROPOSED] ORDER

         The Stipulating Defendants, 1 through their counsel, and Plaintiffs, through their counsel,

 hereby stipulate and agree as follows:

         WHEREAS a Complaint against certain of the Stipulating Defendants in matter 14 Civ.

 06601 (DLI-CLP) (“Freeman”) was filed on November 10, 2014;

         WHEREAS the Freeman Court entered an order staying discovery in Freeman on

 January 16, 2015, Freeman ECF No. 37;

         WHEREAS the Stipulating Defendants named in the Complaint in Freeman filed a

 motion to dismiss the Complaint in Freeman on November 10, 2016, Freeman ECF No. 120 (the



         1
         The Stipulating Defendants are HSBC Bank USA, N.A.; HSBC Holdings plc; HSBC
 Bank plc; HSBC Bank Middle East Limited; HSBC North America Holdings, Inc.; Barclays
 Bank PLC; Barclays Bank PLC, New York Branch; Standard Chartered Bank; Standard
 Chartered Bank, New York Branch; The Royal Bank of Scotland N.V.; The Royal Bank of
 Scotland plc; The Royal Bank of Scotland plc, New York Branch; Credit Suisse AG; Credit
 Suisse AG, New York Branch; BNP Paribas S.A.; BNP Paribas S.A., New York Branch;
 Deutsche Bank AG; Deutsche Bank AG, New York Branch; Crédit Agricole Corporate &
 Investment Bank; Crédit Agricole Corporate & Investment Bank, New York Branch;
 Commerzbank AG; Commerzbank AG, New York Branch.
Case 1:18-cv-07312-LDH-SJB Document 43 Filed 02/21/19 Page 2 of 9 PageID #: 1378



 “Motion to Dismiss”);

        WHEREAS the Hon. Cheryl L. Pollak, United States Magistrate Judge, issued a Report

 and Recommendation on July 27, 2018, Freeman ECF No. 165 (the “R&R”) recommending that

 the Stipulating Defendants’ Motion to Dismiss be denied;

        WHEREAS those Stipulating Defendants filed objections to the R&R in Freeman on

 August 31, 2018, Freeman ECF No. 174;

        WHEREAS Plaintiffs filed a Complaint against the Stipulating Defendants in the above-

 captioned matter (“Tavera”) on December 21, 2018; and

        WHEREAS the parties to this action, Tavera, having met and conferred, agree in the

 interest of efficiency and judicial economy to stay the proceedings involving the Stipulating

 Defendants and Defendant Crédit Agricole S.A. (“CASA”) in Tavera until 30 days after the

 Court rules on the Motion to Dismiss in Freeman, and further agree that after the stay is lifted,

 service on the Stipulating Defendants with judicial process in Tavera in the manner provided by

 Federal Rule of Civil Procedure 4 will not be required. Defendant CASA does not join in the

 stipulation that service upon it will not be required, and has not waived the international service

 requirements;

        WHEREAS the parties agree that this Stipulation does not include Defendant Bank

 Saderat, and Plaintiffs have already served Defendant Bank Saderat with judicial process

 (Tavera ECF No. 42) and Plaintiffs shall be permitted to seek entry of default should Defendant

 Bank Saderat fail to timely respond or otherwise appear in Tavera.

        IT IS HEREBY STIPULATED BY AND BETWEEN the undersigned counsel as

 follows:

        1.       The undersigned parties agree that all proceedings in Tavera, including service of

 the Complaint, related only to Stipulating Defendants and Defendant CASA, should be stayed


                                                  2
Case 1:18-cv-07312-LDH-SJB Document 43 Filed 02/21/19 Page 3 of 9 PageID #: 1379




      until 30 days after the Court rules on the Motion to Dismiss in Freeman.

             2.      The Stipulating Defendants agree that upon termination of the stay, service on the

      Stipulating Defendants with judicial process in .Tavera in the llliUlller provided by Federal Rule

      of Civil Procedure 4 will not be required.
                                                                 1




             ·3.     The Stipulating Defendants retain all defenses and objections in Tavera, ~cept

      for defenses and objections based on a defect in the summons or in the service of the summoos in

      Tavera. The defenses and objections that the Stipulating Defendants hereby retain include, hul

      are not limited to,. defenses and objections related to (i) personal jurisdiction and (ii) whether

      offices that arc not separately incorporated juridical entities nave been properly named as

      defendants.

             4.      Following any ruling on the Motion to Dismiss in Freeman> the parties will confer

      in good faith regarding the most :fair and efficient way to proceed in light of such ruling, with all

      parties· rights in this regard fully-reserved.

              IT IS FURTIIER STIPULATED BY AND BETWEEN the \llldersigned counsel that

      except as provided above, nothing in this stipulation shall waive any right or defense of any

       party. all of which rights and defenses are expressly reserved.



        Dated: February 2P • 2019

        THE NATIONS LAW FIRM                                  BURG SIMPSON ELDREDGE HERSH
                                                              &JARD

        by

               Howard L. ations
        3131 Briarpark Drive, Suite                           40 Inverness Drive East
        Houston, Texas 77042                                  Englewood. Colorado 80112
        (713) 807-8400                                        (303) 792-5595
        howard@howardnatio.ns.com                             skatz@burgsimpson.com

        Attorneys for the Tavera Plalnt/fft                   Attorneys for the Tavera Plaintiffs

                                                          3
Case 1:18-cv-07312-LDH-SJB Document 43 Filed 02/21/19 Page 4 of 9 PageID #: 1380




    SULLIVAN & CROMWELL LLP                           SULLIVAN & CROMWELL LLP,

                                                      by


        Michael T. Tomaino, Jr.                            Joseph E. Neuhaus
        Jeffrey T. Scott                                   Alexander J. Willscher
        Jonathan M. Sedlak                                 Colin A. Chazen
    125 Broad Street                                  125 Broad Street
    New York, NY 10004                                New York, NY 10004
    (212) 558-4000                                    (212) 558-4000
    tomainom@sullcrom.com                             neuhausj@sullcrom.com
    scottj@sullcrom.com                               willschera@sullcrom.com
    sedlaltj@sullcrom.com                             chazenc@sullcrom.com

    Attorneys for Defendants Barclays Bank PLC,       Attorneys for Defendants Credit Agricole
    Barclays Bank PLC, New York Branch                S.A., Credit Agricole Corporate & Investment
                                                      Bank, Credit Agricole Corporate &
                                                      Investment Bank, New York Branch




                                                      SULLIVAN & CROMWELL LLP


                                                      by


       Jonathan I. Blackman                               Sharon L. Nelles
       Carmine D. Boccuzzi, Jr.                       125 Broad Street
       Ayram E. Luft                                  New York, NY 10004
    One Liberty Plaza                                 (212) 558-4000
    New Yark, NY I 0006                               nelless@sullcrom.com
    (212) 225-2000
    jblackman@cgsh.com                                Attorneyfor Defendants Standard
    cboccuzzi@cgsh.com                                Chartered Bank, Standard Chartered Bank,
    aluft@cgsh.com                                    New York Branch

    Attorneys for Defendants Commerzbank AG,
    CommerzbankAG, New York Branch, BNP
    Paribas S.A., BNP Paribas S.A., New York
    Branch




                                                  4
Case 1:18-cv-07312-LDH-SJB Document 43 Filed 02/21/19 Page 5 of 9 PageID #: 1381




   SULLIVAN & CROMWELL LLP                       SULLIVAN & CROMWELL LLP,

   by


       Michael T. Tomaino, Jr.
                                                 7   Joseph E. Neuhaus
       Jeffrey T. Scott                              Alexander J. Willscher
       Jonathan M. Sedlak                            Colin A. Chazen
   125 Broad Street                              125 Broad Street
   New York, NY 10004                            New York, NY 10004
   (212) 558-4000                                (212) 558-4000
   tomainom@sullcrom.com                         neuhausj@sullcrom.com
   scottj@sullcrorn.com                          willschera@sullcrom.com
   sedlakj@sullcrom.com                          chazenc@sullcrom.com

   Attorneys for Defendants Barclays Bank PLC,   Attorneys for Defendants Credit Agricole
   Barclays Bank PLC, New York Branch            S.A., Credit Agricole Corporate & Investment
                                                 Bank, Credit Agricole Corporate &
                                                 Investment Bank, New York Branch




                                                 SULLIVAN & CROMWELL LLP


                                                 by


        Jonathan I. Blackman                          Sharon L. Nelles
        Carmine D. Boccuzzi, Jr.                 125 Broad Street
        Avram E. Luft                            New York, NY 10004
   One Liberty Plaza                             (212) 558-4000
   New York, NY 10006                            nelless@sullcrom.com
   (212) 225-2000
   jblackman@cgsh.com                                Attorney for Defendants Standard
   cboccuzzi@cgsh.com                                Chartered Bank, Standard Chartered Bank,
   aluft@cgsh.com                                    New York Branch

    Attorneys.for Defendants Commerzbank AG,
    Commerzbank AG, New York Branch, BNP
    Paribas S.A., BNP Paribas S.A., New York
    Branch




                                                 4
Case 1:18-cv-07312-LDH-SJB Document 43 Filed 02/21/19 Page 6 of 9 PageID #: 1382




    SULLIVAN & CROMWELL LLP                           SULLIVAN & CROMWELL LLP,

    by                                                by


         Michael T. Tomaino, Jr.                          Joseph E. Neuhaus
        Jeffrey T. Scott                                   Alexander J. Willscher
        Jonathan M. Sedlak                                Colin A. Chazen
    125 Broad Street                                  125 Broad Street
    New York, NY 10004                                New York, NY 10004
    (212) 558-4000                                    (212) 558-4000
    tomainom@sullcrom.com                             neuhausj@sullcrom.com
    scottj@sullcrom.com                               willschera@sullcrom.com
    sedlakj@sullcrom.com                              chazenc@sullcrom.com

    Attorneys.for Defendants Barclays Bank PLC,       Attorneys for Defendants Credit Agricole
    Barclays Bank PLC. New York Branch                S.A., Credit Agricole Corporate & Investment
                                                      Bank, Credit Agricole Corporate &
                                                      Investment Bank, New York Branch




                                                      SULLIVAN & CROMWELL LLP



                                                      by~:±.
         Jonathan I. Blackman                             Sharon L. Nelles
         Ca11nine D. Boccuzzi, Jr.                    125 Broad Street
         Ayram E. Luft                                New York, NY 10004
    One Liberty Plaza                                 (212) 558-4000
    New York, NY 10006                                neHess@sullcrom.com
    (212) 225-2000
    jblackman@cgsh.com                                Attorney for Defendants Standard
    cboccuzzi@cgsh.com                                Chartered Bank, Standard Chartered Bank,
    aluft@cgsh.com                                    New York Branch

    Attorneys for Defendants Commerzbank AG,
    Commerzbank AG, New York Branch, BNP
    Paribas S.A., BNP Paribas S.A., New York
    Branch




                                                  4
Case 1:18-cv-07312-LDH-SJB Document 43 Filed 02/21/19 Page 7 of 9 PageID #: 1383




  MA YER BROWN LLP,                              CLIFFORD CHANCE US LLP,

                                                 by
  by ~


      Marc R. Cohen                                  Robert G. Houck
      Alex C. Lakatos                                Michael G. Lightfoot
  1999 K Street, N. W                            31 West 52nd Street
  Washington, DC 20006                           New York, NY 10019-6131
  {202) 263-3000                                 (212) 878-8000
  mcohen@mayerbrown.com                          robert.houck@cliffordchance.com
  alakatos@mayerbrown.com                        michael.lightfoot@cliffordchance.com
                '
  Attorneys.for Defendants Credit Suisse AG,         Katie Barlow
  Credit Suisse AG, New York Branch              2001 K Street NW
                                                 Washington, DC 20006-1001
                                                 (202) 912-5000
                                                 Katie.Barlow@cliffordchance.com

                                                 Attorneysfor Defendants Royal Bank of
                                                 Scotland N. V., Royal Bank ofScotland pie,
                                                 Royal Bank o.fScotland pie, New York Branch




  bydll&rt
  MAYER BROWN LLP




      Mark G. Hanchet
      Robe11 W. Hamburg
  1221 A venue of the Americas
  New York, NY 10020-1001
  (212) 506-2500
  mhanchet@mayerbrown.com
  rhamburg@mayerbrown.com

   Attorneys.for Defendants HSBC Holdings pie,
   HSBC Bank pie, HSBC Bank Middle East
   Limited, HSBC North America Holdings, Inc.,
   HSBC Bank USA, N.A.




                                                 5
Case 1:18-cv-07312-LDH-SJB Document 43 Filed 02/21/19 Page 8 of 9 PageID #: 1384




    MAYERBROWNLLP,


                                                            11lt
                                                      CLIFFORD CHANCE USJ ' \ :
    by
                                                      by                 G~             /
         Marc R.. Cohen                                    Robert G. Houck
        Alex C. Lakatos                                    Michael G. Lightfoot
    1999 K Street, N. W                               31 West 52nd Street
    Washington, DC 20006                              New York, NY 10019-6131
    (202) 263--3000                                   (212) 878-8000
    mcohen@mayerbrown.com                         robert.houck@cliffordchance.com
    alakatos@mayerbrown.com                       michael.lightfoot@cliffordchance.com
                  '
    Attorneys for Defendants Credit Suisse AG,            Katie Barlow
    Credit Suisse AG, New York Branch                 2001 K Street NW
                                                      Washington, DC 20006-1001
                                                      (202) 912-5000
                                                      Katie.Barlow@cliffordchance.com

                                                      Attorneysfor Defendants Royal Bank of
                                                      Scotland N. V., Royal Bank ofScotland pie,
                                                      Royal Bank ofScotland pie, New York Branch



    M'.AYER BROWN LLP
    by


         Mark G. Hanchet
         Robert W. Hamburg
    1221 A venue of the Americas
    New York, NY 10020-1001
    (212) 506-2500
    mhanchet@mayerbrown.com
    rhamburg@mayerbrown.com

    Attorneys.for Defendants HSBC Holdings pie,
    HSBC Bank plc, HSBC Bank Middle East
    Limited, HSBC North America Holdings, Inc.,
    HSBC Bank USA, N.A.




                                                  5
Case 1:18-cv-07312-LDH-SJB Document 43 Filed 02/21/19 Page 9 of 9 PageID #: 1385



  COVINGTON & BURLING LLP

  by


       John E. Hall
       Mark P. Gimbel
  The New York Times Building
  620 Eighth Avenue
  New York, New York 10018
  (212) 841-1000
  jhall@cov.com
  mgimbel@cov.com

      David M. Zionts
  One City Center
  850 Tenth Street NW
  Washington, DC 20001
  (202) 662-6000
  dzionts@cov.com

  Attorneys for Defendants Deutsche Bank AG,
  Deutsche Bank AG, New York Branch




    IT IS SO ORDERED, this_ day of _ _ _ _ , 2019:



    LaShann DeArcy Hall
    United States District Court Judge




                                               6
